Exhibit 10.1

 

Execution Version

 

INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT

 

This INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT, dated as of June 5, 2019
(this “Agreement”), is entered into among GTT Communications, Inc., a Delaware
corporation, as the borrower (the “U.S. Borrower”), KeyBank National
Association, as the administrative agent (the “Administrative Agent”) and an LC
Issuer, and the Incremental Revolving Credit Lenders (defined below) party
hereto.

 

Reference is made to that certain Credit Agreement, dated as of May 31, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the U.S. Borrower, GTT Communications B.V. (the “EMEA
Borrower” and, together with the U.S. Borrower, each a “Borrower” and
collectively, the “Borrowers”), various financial institutions from time to time
parties thereto as lenders (the “Lenders”) and the Administrative Agent. 
Capitalized terms which are defined in the Credit Agreement and which are used
herein without definition shall have the same meanings herein as in the Credit
Agreement.

 

WHEREAS, the Credit Agreement provides that the Borrower may from time to time
request Incremental Revolving Credit Commitments in accordance with Section 2.17
thereof; and

 

WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the U.S. Borrower
desires to obtain Incremental Revolving Credit Commitments as hereinafter set
forth, and the Persons set forth on Schedule A hereto (the “Incremental
Revolving Credit Lenders”) are willing to provide Incremental Revolving Credit
Commitments on the terms, and subject to the conditions, set forth herein.

 

NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:

 

1.             Pursuant to Section 2.17 of the Credit Agreement, the Borrower
has requested Incremental Revolving Credit Commitments in an aggregate principal
amount of $50,000,000, which amount is permitted under the definition of
“Incremental Facility Maximum Amount” set forth in the Credit Agreement, and
that such Incremental Revolving Credit Commitments become effective on the
Effective Date, as defined below.  The Borrower has also requested that the
Administrative Agent waive the minimum 15 day time period required pursuant to
Section 2.17(a)(ii) of the Credit Agreement prior to the effectiveness of any
such Incremental Revolving Credit Commitments.

 

2.             Pursuant and subject to Section 2.17 of the Credit Agreement and
this Agreement, each Incremental Revolving Credit Lender hereby severally and
not jointly agrees to commit to provide its Incremental Revolving Credit
Commitment set forth on Schedule A on the Effective Date, on the terms and
subject to the conditions set forth in this Agreement.  In addition, the
Administrative Agent, in its capacity as such, hereby waives the minimum 15-day
period for a notice requesting Incremental Revolving Credit Commitments required
pursuant to Section 2.17(a) of the Credit Agreement prior to the effectiveness
of any such Incremental Revolving Credit Commitments and agrees that the
Incremental Revolving Credit Commitments to be provided hereunder may be
effective on the Effective Date.

 

--------------------------------------------------------------------------------



 

3.             Upon the satisfaction of the conditions precedent set forth in
Section 4 below and the occurrence of the Effective Date, (i) each Incremental
Revolving Credit Lender shall provide its Incremental Revolving Credit
Commitment as set forth on Schedule A hereto to the Borrower on the Effective
Date, (ii) the aggregate amount of Revolving Credit Commitments (including the
Incremental Revolving Credit Commitments to be made by the Incremental Revolving
Credit Lenders) shall be $250,000,000, (iii) the Incremental Revolving Credit
Commitments and the Incremental Revolving Loans and other extensions made
thereunder shall be “Revolving Credit Commitments” and “Revolving Loans” for all
purposes under the Credit Agreement and shall have the same terms and conditions
as the existing Revolving Credit Commitments and Revolving Loans under the
Credit Agreement (including, without limitation, with respect to interest
payable thereon and the maturity date thereof), and (iv)  each Incremental
Revolving Credit Lender shall fund such amount to the Administrative Agent to
the extent necessary so that its Revolving Loans have been funded by such
Incremental Revolving Credit Lender in accordance with its Revolving Facility
Percentage (after giving effect to its Incremental Revolving Credit
Commitment).  Such amounts received by the Administrative Agent shall be
disbursed to each Revolving Lender that is not an Incremental Revolving Credit
Lender, so that after such fundings and disbursements the Revolving Loans have
been funded in accordance with each Revolving Lender’s Revolving Facility
Percentage.  In addition, as of the Effective Date, the LC Participations shall
be reallocated among the Revolving Lenders so that they are held by each
Revolving Lender in accordance with its Revolving Facility Percentage (after
giving effect to the Incremental Revolving Credit Commitments).  Each Revolving
Lender that is a signatory to this Agreement waives (x) the payment of any
breakage costs pursuant to Section 3.02 of the Credit Agreement in connection
with payments on account of its Revolving Loans pursuant to this paragraph,
(y) delivery of any Notice of Borrowing and notices of prepayment in connection
with the adjustments pursuant to this paragraph and (z) minimum borrowing and
prepayment amounts in connection with the adjustments pursuant to this
paragraph.  For the avoidance of doubt, the accrued Commitment Fees, LC Fees and
interest shall be paid when otherwise payable pursuant to the terms of the
Credit Agreement.

 

4.             Conditions to Effectiveness.  This Agreement shall be effective
upon satisfaction of each of the following conditions (the date of such
effectiveness, the “Effective Date”):

 

(a)           the Administrative Agent shall have received an executed signature
page hereto from the Borrower, each Incremental Revolving Credit Lender and each
LC Issuer;

 

(b)           the U.S. Borrower shall have executed and delivered to the
Administrative Agent a Revolving Note for the account of any Incremental
Revolving Credit Lender requesting such a Revolving Note evidencing such
Incremental Revolving Credit Lender’s respective Incremental Revolving Credit
Commitment established hereby (or an amended Revolving Note reflecting the total
Revolving Credit Commitment after giving effect to the increase pursuant to the
Incremental Revolving Credit Commitment);

 

(c)           each of the U.S. Borrower Guarantors shall have acknowledged and
agreed to the terms of this Agreement;

 

2

--------------------------------------------------------------------------------



 

(d)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the U.S. Borrower (i) attaching a copy of its certificate
of incorporation and bylaws, as in effect on the Effective Date (or, in the
alternative, certifying that such organizational documents have not been amended
since the Closing Date and that such organizational documents are in full force
and effect), (ii) certifying the names and true signatures of the officers of
the U.S. Borrower authorized to sign this Agreement and any documents delivered
pursuant to Section 6 of this Agreement, and (iii) attaching certified copies of
the resolutions of the Board of Directors of the U.S. Borrower approving this
Agreement and any documents delivered pursuant to Section 6 of this Agreement;

 

(e)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the U.S. Borrower (i) certifying that  the requirements
of Section 2.17 of the Credit Agreement are satisfied, (ii) certifying that the
conditions set forth in Section 4.02(iii) of the Credit Agreement shall be
satisfied immediately after giving effect to the Incremental Revolving Credit
Commitments referenced hereunder, (iii) certifying that the representations in
Section 5 of this Agreement are true and correct and (iv) including a
certification substantially similar to the certification delivered pursuant to
Section 4.01(xv) of the Credit Agreement; and

 

(f)            the Administrative Agent shall have received an opinion of
counsel to the U.S. Borrower in form and substance reasonably satisfactory to
the Administrative Agent.

 

(g)           the Administrative Agent and the Incremental Revolving Credit
Lenders shall have received at least three Business Days prior to the
Incremental Amendment Effective Date (i) all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act, and (ii) a beneficial ownership certification for each Borrower
that qualifies as a “legal entity customer” under 31 C.F.R. 31 C.F.R. §
1010.230, in each case under this Section 4(g) to the extent requested at least
five Business Days prior to the Incremental Amendment Effective Date.

 

5.             Representations and Warranties.

 

(a)           The representations and warranties of the Credit Parties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and  as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made (except to the extent
any such representation or warranty is qualified by “materiality or “Material
Adverse Effect” or a similar term, in which case such representation and
warranty shall be true and correct in all respects).

 

(b)           As of the date hereof, both before and after giving effect to this
Agreement, no Default or Event of Default has occurred and is continuing.

 

3

--------------------------------------------------------------------------------



 

(c)           This Incremental Amendment has been duly authorized by all
necessary corporate or other organizational action and has been duly executed
and delivered by each U.S. Credit Party and constitutes a legal, valid and
binding obligation in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
laws).

 

6.             Further Assurances.

 

(a)           Not later than 60 days after the Incremental Amendment Effective
Date, unless extended by the Collateral Agent in its sole discretion upon
reasonable request of the U.S. Borrower, the U.S. Borrower shall deliver (or
cause to be delivered) to the Collateral Agent, with respect to the Mortgage on
the Mortgaged Real Property located in Lynn, Massachusetts, United States,
(A) either:

 

(i)            a written confirmation (which may be in the form of an email), in
form and substance reasonably satisfactory to the Collateral Agent, from local
counsel in the jurisdiction in which such Mortgage is recorded, substantially to
the effect that:

 

(1)           the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations (as defined in such
Mortgage), for the benefit of the Secured Creditors (as defined in such
Mortgage); and

 

(2)           no other documents, instruments, filing, recordings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary under applicable law in order to maintain
the continued enforceability, validity or priority of the Lien created by such
Mortgage as security for the Obligations (as defined in such Mortgage), for the
benefit of the Secured Creditors (as defined in the Mortgage); or

 

(ii)           the following, in each case in form and substance reasonably
acceptable to the Collateral Agent:

 

(1)           an amendment to such Mortgage (each, a “Mortgage Amendment”), duly
executed and acknowledged by the applicable Credit Party, and in proper form for
recording in the land records in the jurisdiction in which the applicable
mortgaged property is located and sufficient to create a valid and enforceable
mortgage lien on such mortgaged property, in favor of the Collateral Agent for
the benefit of the Secured Creditors (as defined in such Mortgage), securing the
Obligations (as defined in such Mortgage);

 

4

--------------------------------------------------------------------------------



 

(2)           with respect to each such Mortgage Amendment, an opinion of
(x) local counsel in the jurisdiction where such mortgaged property is located
with respect to the enforceability and perfection of the Mortgage, as amended by
the Mortgage Amendment, and other matters customarily included in such opinions
and (y) counsel regarding the due authorization, execution and delivery of the
Mortgage Amendment and other matters customarily included in such opinions;

 

(3)           evidence of payment by the U.S. Borrower of all mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgage Amendments contemplated by clause (b)(i) above; and

 

(4)           a date down endorsement to the existing title policy, which shall
be in form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage;

 

and (B) a title search to the applicable real property encumbered by a Mortgage
demonstrating that such real property is free and clear of all Liens (except
those Liens created or permitted under the Credit Agreement).

 

(b)           The U.S. Borrower shall deliver (or cause to be delivered) to the
Collateral Agent a security confirmation with respect to the pledges granted by
the U.S. Borrower in the Equity Interests of any Subsidiary organized under the
law of Ireland.

 

7.             This Agreement is a “Loan Document.”  The provisions of
Section 11.08(b) through  Section 11.08(d), and Sections 11.09, 11.10, 11.19 and
11.21 of the Credit Agreement are incorporated herein mutatis mutandis as if set
forth herein.

 

8.             The Credit Parties party thereto agree to pay the fees and
expenses of the Administrative Agent (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with this
Agreement.

 

9.             All of the terms, conditions, representations, warranties and
covenants contained in the Loan Documents shall continue in full force and
effect, in each case, as expressly modified by this Agreement.  Each U.S. Credit
Party, by its signature below, hereby affirms and confirms that, after giving
effect to this Agreement, (i) its obligations under each of the Loan Documents
to which it is a party and (ii) its guarantee of the U.S. Obligations and the
pledge of and/or grant of a security interest in its assets constituting
Collateral (as defined in the U.S. Security Agreement) to secure the U.S.
Obligations, and acknowledges and agrees that such guarantee, pledge and/or
grant continue in full force and effect in respect of, and to secure, the U.S.
Obligations. In furtherance of the affirmation and confirmation of its grant of
a security interest in its assets constituting Collateral (as defined in the
U.S. Security Agreement) to secure the U.S. Obligations, each U.S. Credit Party
does hereby pledge, collaterally assign to the Administrative

 

5

--------------------------------------------------------------------------------



 

Agent, and does hereby grant to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the right, title and interest of
such U.S. Credit Party in, to and under the Collateral (as defined in the U.S.
Security Agreement) of such U.S. Credit Party on the terms and conditions set
forth in, and is governed by, the U.S. Security Agreement.  For the avoidance of
doubt, the security interest granted  herein is duplicative of the security
interest granted in the U.S. Security Agreement, does not affect the validity,
scope or existence of the security interest created pursuant to the U.S.
Security Agreement and shall not be junior to the lien granted pursuant to the
U.S. Security Agreement. The amendment of the Credit Agreement pursuant to this
Agreement and all other Loan Documents amended and/or executed and delivered in
connection herewith is not intended to, and shall not, constitute a novation of
the Credit Agreement or any of the other Loan Documents as in effect immediately
prior to the Effective Date.

 

10.          THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, as of the date first above written.

 

 

U.S. BORROWER:

 

 

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

By:

/s/ Michael T. Sicoli

 

Name:

Michael T. Sicoli

 

Title:

Chief Financial Officer

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as an Incremental Revolving Credit Lender and an
LC Issuer

 

 

 

 

By:

/s/ Jeff Kalinowski

 

Name:

Jeff Kalinowski

 

Title:

Senior Vice President

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as an Incremental Revolving Credit Lender

 

 

 

 

By:

/s/ Michael Strobel

 

Name:

Michael Strobel

 

Title:

Vice President

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

as an Incremental Revolving Credit Lender

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signature

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK,

 

as an Incremental Revolving Credit Lender

 

 

 

 

By:

/s/ Samantha Stanford

 

Name:

Samantha Stanford

 

Title:

Vice President

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC,

 

as an Incremental Revolving Credit Lender

 

 

 

 

By:

/s/ Martin Corrigan

 

Name:

Martin Corrigan

 

Title:

Vice President

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

 

Acknowledged and agreed to:

 

 

 

GTT AMERICAS, LLC

 

 

 

 

By:

/s/ Jessica Kaman

 

Name:

Jessica Kaman

 

Title:

Treasurer

 

 

 

 

GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC

 

 

 

 

By:

/s/ Jessica Kaman

 

Name:

Jessica Kaman

 

Title:

Treasurer

 

 

 

 

COMMUNICATION DECISIONS — SNVC, LLC

 

 

 

 

By:

/s/ Jessica Kaman

 

Name:

Jessica Kaman

 

Title:

Treasurer

 

 

 

 

CORE180, LLC

 

 

 

 

By:

/s/ Jessica Kaman

 

Name:

Jessica Kaman

 

Title:

Treasurer

 

 

 

 

ELECTRA LTD.

 

 

 

 

By:

/s/ Jessica Kaman

 

Name:

Jessica Kaman

 

Title:

Treasurer

 

 

 

 

GC PIVOTAL, LLC

 

 

 

 

By:

/s/ Jessica Kaman

 

Name:

Jessica Kaman

 

Title:

Treasurer

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

Jeff Kalinowski

 

Name:

Jeff Kalinowski

 

Title:

Senior Vice President

 

 

[Signature Page to Incremental Revolving Credit Assumption Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Incremental Revolving Credit Lenders

 

Incremental Revolving
Credit Commitments

 

Deutsche Bank AG New York Branch

 

$

15,000,000

 

KeyBank National Association

 

$

10,000,000

 

Goldman Sachs Bank U.S.A.

 

$

10,000,000

 

SunTrust Bank

 

$

7,500,000

 

Barclays Bank PLC

 

$

7,500,000

 

TOTAL

 

$

50,000,000

 

 

--------------------------------------------------------------------------------